                     Case 1:20-mj-06144-UA Document 22 Filed 09/15/20 Page 1 of 1

                                       COMPLAINT/REMOVAL DISMISSAL
                                                 United States District Court
                                                Southern District of New York

 Mag. Judge Dkt. No. 20 MJ 6144-UA3 (Melvin Hilliard Only)                                   Date, : September 15, 2020

            USAO No.      2020R00621

The Government respectfully requests the Court to dismiss without prejudice the _X_ Complaint __ Removal
Proceedings in
                   Melvin Hilliard (dismissal is only as to Defendant Melvin Hilliard)
United States v. -------------------------------------­
                                              June 12, 2020
The Complaint/Rule 40 Affidavit was filed on ----------------------
X
__ U.S. Marshals please withdraw warrant.                   /s Peter J. Davis
                                                                         ASSISTANT UNITED STATES ATTORNEY
                                                                            Peter J. Davis

                                                                         (Print name)
SO ORDERED:

                                                                                   9/15/2020
UNITED STATES MAGISTRATE JUDGE                                           DATE



Distribution:   White -+ Court    Yellow-+ U.S. Marshals    Green -+ Pretrial Services           Pink-+ AUSA Copy
